           Case 1:16-cr-00387-JMF Document 411 Filed 06/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     16-CR-387-2 (JMF)
                                                                       :
WILLIAM ROBLES,                                                        :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:
        On May 29, 2020, the Clerk docketed a motion filed by Defendant William Robles,
proceeding pro se, seeking compassionate release. See ECF No. 410. Robles appears to concede
that he has not yet exhausted his administrative remedies. Instead, he argues that exhaustion
should not be required under the current circumstances.

        This Court has held that it lacks authority to disregard the administrative exhaustion
requirement in Section 3582(c)(1)(A)(i), absent waiver of the requirement by the Government.
See United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *2-3 (S.D.N.Y.
Apr. 8, 2020). Accordingly, no later than June 5, 2020, the Government shall file a letter
indicating whether it agrees to waive the exhaustion requirement in this case. If it does not
waive the requirement, the motion will be denied without prejudice to renewal after Robles has
exhausted his administrative remedies. If the Government does waive the requirement, the
Government shall file any opposition to Robles’s motion by June 12, 2020, and Robles shall file
any reply by June 16, 2020.

       In the meantime, the Court concludes that it is appropriate to appoint counsel for Robles
pursuant to the Criminal Justice Act — assuming, that is, he qualifies for appointed counsel.
Subject to completion of a CJA-23 Form demonstrating that Robles qualifies for appointment of
counsel, therefore, Arthur Kenneth Womble, the CJA lawyer on duty today, is hereby appointed
to handle Robles’s motion (and any other application relating to COVID-19). Mr. Womble shall
immediately contact Robles, to confirm that he has no objection to appointment of counsel and to
complete and file a CJA-23 form.
        SO ORDERED.

Dated: June 1, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
